Citation Nr: 1127246	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-35 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected mechanical low back strain.

2.  Entitlement to an increased evaluation for service-connected patellofemoral syndrome of the right knee with crepitus, knee aching, and a history of increased uptake by bone scan.

3.  Entitlement to an increased evaluation for service-connected patellofemoral syndrome of the left knee with crepitus and knee aching.  

4.  Entitlement to an increased evaluation for service-connected herniation of C5-C6 disc, status post fusion.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to March 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 RO decision, which addressed the aforementioned issues.

In November 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Hartford, Connecticut, RO.  A transcript of that proceeding has been associated with the claims folder.  

In adjudicating the current appeals for increased ratings, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not indicated that his service-connected neck, back, or bilateral knee disabilities prevent him from obtaining and/or maintaining employment.  In fact, the Veteran indicated in a September 2009 statement that he currently runs his own company as a computer technician.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

Additionally, the Board notes that the Veteran indicated in an October 2009 statement that he wanted compensation for past surgeries on his knees, neck, and lower back.  The Board notes that the Veteran's neck surgery was addressed in the March 2010 rating decision.  The evidence of record reflects or suggests that the Veteran had surgery on his knees in 2002 and a surgery on his low back in 2006.  It does not appear that the Veteran's claims for temporary total evaluations based on convalescence following surgery have been addressed with regard to the Veteran's 2002 knee surgeries and 2006 back surgery.  As the Veteran's current claims for increased ratings for his service-connected lumbar spine disability and service-connected bilateral knee disabilities were received in August 2009, these current claims on appeal do not encompass the periods of time in which he underwent these 2002 and 2006 surgeries.  Additionally, it was asserted in the April 2010 notice of disagreement (NOD) that someone fell on the Veteran's right arm and broke his elbow during physical training in 1987.  It is unclear as to whether the Veteran was attempting to submit an increased rating claim for his service-connected noncompensable status post right elbow fracture with aching and limitation of motion.  Regardless, in light of the Veteran's contentions, the issues of entitlement to an increased evaluation for service-connected status post right elbow fracture with aching and limitation of motion, entitlement to a temporary total evaluation for convalescence following surgery for a service-connected lumbar spine disability, entitlement to a temporary total evaluation for convalescence following surgery for a service-connected right knee disability, and entitlement to a temporary total evaluation for convalescence following surgery for a service-connected left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an increased evaluation for service-connected mechanical low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected patellofemoral syndrome of the right knee with crepitus, knee aching, and a history of increased uptake by bone scan is manifested by complaints of pain, stiffness, and swelling.

2.  The Veteran's service-connected patellofemoral syndrome of the left knee with crepitus and knee aching is manifested by complaints of pain, stiffness, and swelling.  

3.  The Veteran's service-connected herniation of C5-C6 disc, status post fusion is manifested by complaints of pain and limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee with crepitus, knee aching, and a history of increased uptake by bone scan have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5024 (2010).

2.  The criteria for a disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee with crepitus and knee aching have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5024 (2010).

3.  The criteria for a disability rating in excess of 10 percent for service-connected herniation of C5-C6 disc, status post fusion have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in August 2009 and October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

With regard to the Veteran's claims for increased ratings for his cervical spine disability and bilateral knee disabilities, the Veteran was provided an examination which addressed these claims most recently in October 2009.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regards to these claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2010). But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an increased evaluation for service-connected patellofemoral syndrome of the right knee with crepitus, knee aching, and a history of increased uptake by bone scan, and entitlement to an increased evaluation for service-connected patellofemoral syndrome of the left knee with crepitus and knee aching.  

In a March 2010 rating decision, the RO continued separate evaluations of 10 percent each under Diagnostic Code 5024 for service-connected patellofemoral syndrome of the right knee with crepitus, knee aching, and a history of increased uptake by bone scan and service-connected patellofemoral syndrome of the left knee with crepitus and knee aching.  The Veteran is seeking higher evaluations.

Under Diagnostic Code 5024, tenosynovitis is evaluated based on limitation of motion of the affected part, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010).

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).  Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2010).

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2010).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination in October 2009.  The examiner reviewed the electronic records from VA.  At this examination, the Veteran reported sharp knee pain, stiffness, and swelling at times.  He denied weakness, heat, redness, instability, giving way, locking, fatigability, and lack of endurance.  The Veteran reported no additional limitation of motion or functional impairment during a flare-up.  It was noted that the Veteran had bilateral knee surgery in 2000, which he claimed was somewhat effective for one month and then the symptoms of pain returned.  He denied any episodes of dislocation or recurrent subluxation.  No inflammatory arthritis was noted.  The Veteran reported that he is slowed down due to the pain but it does not stop him from doing his usual occupation.  No effects on his activities of daily living were noted.  Upon examination, the examiner noted no lower extremity edema, effusions, ulcerations, tenderness, varicosities, erythema, or deformity.  There is no bilateral knee swelling, effusion, tenderness, muscle spasm, joint laxity, muscle atrophy, or fibrous or bony residual of fracture.  The joint is not ankylosed.  The examiner noted no functional limitations on standing and walking.  There were no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  With regard to the right knee, the examiner noted an absence of pain (including pain on repeated use), fatigue, weakness, lack of endurance, and incoordination.  There is no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, guarding of movement, etc.  Flexion was recorded as 0 to 135 degrees, and extension was noted as 0 degrees or full extension.  With regard to medial and lateral collateral ligaments, varus/valgus in neutral and in 30 degrees of flexion were noted as being normal no motion.  With regard to anterior and posterior cruciate ligaments, anterior/posterior in 30 degrees of flexion with foot stabilized were noted as being normal less than 5 millimeters of motion (1/4 Lachman's test).  90 degrees of flexion with foot stabilized was noted as being normal less than 5 millimeters of motion (1/4 inch - anterior and posterior Drawer test).  McMurray's test was negative.  The examiner noted that the right knee joint is not painful on motion and the range of motion or joint function is not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use with 2 to 3 repetitions.  With regard to the left knee, the examiner noted an absence of pain (including pain on repeated use), fatigue, weakness, lack of endurance, and incoordination.  There is no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, guarding of movement, etc.  Flexion was recorded as 0 to 132 degrees, and extension was noted as 0 degrees or full extension.  With regard to medial and lateral collateral ligaments, varus/valgus in neutral and in 30 degrees of flexion were noted as being normal no motion.  With regard to anterior and posterior cruciate ligaments, anterior/posterior in 30 degrees of flexion with foot stabilized were noted as being normal less than 5 millimeters of motion (1/4 Lachman's test).  90 degrees of flexion with foot stabilized was noted as being normal less than 5 millimeters of motion (1/4 inch - anterior and posterior Drawer test).  McMurray's test was negative.  The examiner noted that the left knee joint is not painful on motion and the range of motion or joint function is not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use with 2 to 3 repetitions.  The examiner concluded by diagnosing the Veteran with bilateral patellofemoral syndrome with crepitus and subjective complaints of pain and mild functional loss or limitations.  

The claims file also contains VA and private treatment records.  However, the Board notes that the majority of these records are dated prior to August 2008.  Where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).  If such an increase is not factually ascertainable within the year prior to the date of receipt of the claim, the effective date shall be the date of the receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2010).  As the Veteran submitted his claims for increased ratings for his bilateral knee conditions in August 2009, the period of time on appeal dates back to no earlier than August 2008.

The Board notes that the Veteran indicated at the November 2010 hearing that he had surgery on his knees in 2002.  However, as noted, the Veteran's claim for increased ratings for his bilateral knee disabilities was received in August 2009.  As such, for the aforementioned reasons, the Board does not have jurisdiction to review the evaluations assigned to the Veteran's service-connected bilateral knee conditions prior to August 2008.  

In determining the period of time on appeal, the Board has considered that 38 C.F.R. § 3.157(b) provides that "once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of" certain types of evidence will be accepted as an informal claim for increased benefits or an informal claim to reopen.  Among these types of evidence are reports of examination or hospitalization by VA or uniformed services and evidence from a private physician or laymen.

In this case, the Board notes that the Veteran has submitted private medical evidence addressing knee surgeries conducted in 2002.  However, 38 C.F.R. § 3.157(b)(2) reflects that the date of receipt of evidence from a private physician or layman will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  Therefore, as the aforementioned private evidence was not received at VA until September 9, 2009, this medical evidence may not be construed as an earlier claim for increased ratings for the Veteran's bilateral knee disabilities.

The Board notes that, under 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted at the date of receipt of the claims.  This section of 38 C.F.R. § 3.157 addresses report of examination of hospitalization by VA or uniformed services only.  In this case, the Board notes that a September 17, 2004, VA treatment record reflects that the Veteran has had arthralgias for the last 6 to 7 years in multiple joints, including both knees, both hips, right elbow, neck, and lower back, and that the pain is worse at his knees.  However, in the context of this medical record, it appears that the Veteran was intending to indicate that his pain was worse at his knees than in the other joints, not that it was worse than it had been when previously evaluated by VA for benefit purposes.  Therefore, the Board finds that this medical record may not be construed as an earlier claim for increased ratings for the Veteran's bilateral knee disabilities.

With respect to the period of time on appeal, the Board notes that the Veteran is already receiving separate 10 percent evaluations for each knee under Diagnostic Codes 5024 and 5010.  As this is the maximum evaluation allowed for the Veteran's symptoms under Diagnostic Code 5010, an increased rating cannot be assigned under this diagnostic code for either knee.  

However, the Board has considered alternative avenues through which the Veteran may obtain increased disability ratings.

With respect to granting increased ratings under Diagnostic Code 5260, there is no clinical evidence of record reflecting that the Veteran's right knee or left knee has a limitation of flexion to 45 degrees, as needed for a compensable evaluation under this diagnostic code.  As such, increased ratings cannot be assigned for the right knee or the left knee under Diagnostic Code 5260.

With respect to granting increased ratings under Diagnostic Code 5261, there is no medical evidence of record reflecting that the Veteran's right knee or left knee has a limitation of extension to 10 degrees, as needed for a compensable evaluation under this diagnostic code.  As such, increased ratings cannot be assigned for the right knee or the left knee under Diagnostic Code 5261.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The claims file contains no subjective or objective evidence reflecting that the Veteran experiences recurrent subluxation or lateral instability of either knee.  As such, increased ratings cannot be assigned for either knee under Diagnostic Code 5257.

Diagnostic Code 5258 (dislocated semilunar cartilage) and Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic) both address issues of cartilage damage.  There is no evidence of record reflecting that the Veteran has undergone removal of semilunar cartilage or has dislocated semilunar cartilage of the right or the left knee.  Therefore, Diagnostic Codes 5258 and 5259 are not applicable.  

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to either knee, these diagnostic codes are not applicable. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of knee pain.  However, at the October 2009 VA examination, the examiner noted that the right knee joint and the left knee joint are not painful on motion and the range of motion or joint function is not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use with 2 to 3 repetitions.  Additionally, as noted above, the Veteran is already receiving separate 10 percent evaluations for the right knee and the left knee under Diagnostic Code 5010 for noncompensable limitation of motion that is accompanied by pain.  Therefore, the Board finds that the current evaluations already contemplate the Veteran's functional loss, and that increased ratings under Deluca are not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claims for increased ratings for the Veteran's service-connected right and left knee disabilities.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.

2.  Entitlement to an increased evaluation for service-connected herniation of C5-C6 disc, status post fusion.

The Board notes that the Veteran's service-connected herniation of C5-C6 disc, status post fusion was assigned a 10 percent evaluation for the period of March 16, 1996, to October 19, 2004, under Diagnostic Code 5237.  For the period of October 20, 2004, to January 31, 2005, the Veteran's service-connected herniation of C5-C6 disc was assigned a 100 percent evaluation under 38 C.F.R. § 4.30.  For the period of February 1, 2005, to the present, a 10 percent evaluation was reassigned under Diagnostic Code 5237.  The Veteran is seeking a higher rating. 

As an initial matter, the Board notes that the Veteran's claim for an increased rating for his cervical spine disability was received in August 2009.  However, the RO indicated in the March 2010 rating decision that a VA outpatient note from September 17, 2004, documented that the Veteran reported a worsening of cervical spine symptoms.  The RO accepted this as a claim for an increased rating. 
As noted above, under 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted at the date of receipt of the claims.  This section of 38 C.F.R. § 3.157 addresses report of examination of hospitalization by VA or uniformed services only. 
 
As such, in accordance with 38 C.F.R. § 3.157(b)(1), and given that the RO has already placed this entire period of time on appeal, the Board will construe the September 17, 2004, VA medical record as a claim for an increased rating for his service-connected cervical spine disability.

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the date of the Veteran's claim has been construed as being September 2004, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003 changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2010).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

As noted above, a 100 percent has been assigned for the period of October 20, 2004, to January 31, 2005.  As this is the maximum disability rating possible, an increased rating for this period of time is not available.  

With regard to the Veteran's assigned 10 percent evaluation for the remaining time on appeal, the Board acknowledges that the Veteran underwent a VA examination in October 2009.  The examiner noted that she reviewed the electronic records from VA.  The Veteran reported that he currently has intermittent pain in the neck with increased activity.  The pain is dull and is about a 3 out 10 on a pain level scale.  The pain will last approximately 5 to 6 days.  The Veteran reported no radiation of the pain in his neck.  The Veteran reported no incapacitating episodes of the neck in the past 12 months.  There is no additional limitation of motion or functional impairment during the flare-up.  The Veteran denied spasms, weakness, fatigue, decreased motion, numbness, paresthesias, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction.  The examiner noted no effects of this condition on the Veteran's mobility or activities of daily living.  With regard to range of motion, forward flexion was recorded as 0 to 65 degrees with pain at 65 degrees and with repetitions as 0 to 50 degrees with pain at 50 degrees.  Extension was recorded as 0 to 55 degrees with pain at 55 degrees.  Right lateral flexion was recorded as 0 to 45 degrees and with repetitions as 0 to 35 degrees with pain at 35 degrees.  Right lateral rotations was recorded as 0 to 65 degrees.  Left lateral flexion was recorded at 0 to 30 degrees with pain at 30 degrees, and left lateral rotation was recorded as 0 to 78 degrees.  The examiner noticed grimacing as objective evidence of painful motion.  There is no objective evidence of spasms, weakness, tenderness, atrophy, guarding, etc.  There are no postural abnormalities.  With regard to range of motion, the examiner noted that repetitions resulted in loss of 10 to 15 degrees of motion due to pain.  The examiner noted that no peripheral nerves were affected.  The examiner concluded by diagnosing the Veteran with subjective complaints of pain, mild to moderate functional loss or limitations.     

The Board has also reviewed the relevant private and VA treatment records.  Specifically, in the September 17, 2004, VA treatment record, the Veteran complained of neck stiffness and denied any radiculopathy of the neck.  The Veteran was noted as having normal flexion and extension and mildly limited rotation because of stiffness.  He has normal power and tone in both arms and normal sensations.  In a September 20, 2004, private medical record from UConn Health Center, the Veteran complained of a 1-week history of right-sided neck pain with radiation into the trapezius and right shoulder.  The Veteran was noted as having limited range of motion of the neck, especially with extension, which increases his arm pain.  The Veteran was noted as having a disc herniation at C5-6 on the right.  Private treatment records reflect that the Veteran underwent an anterior cervical diskectomy and fusion C5-6.  In a November 2004 private medical record from Dr. A.J.R., M.D., it was noted that the Veteran returned one month after his anterior cervical diskectomy and fusion.  This physician noted that he has done very well and has had almost complete relief of his pain.  The physician stated that he needs no further neurosurgical followup.

In a January 2005 private medical record from Orthopedic Associated of Hartford, PC, it was noted that the Veteran has some residual pain in the periscapular area, which also radiates into the area of the right clavicle.  In a February 2005 private medical record from this facility, it was noted that the Veteran has improved since he was last seen.  He has more functional range of motion of the cervical spine in all planes.  In a January 2006 private medical record from this facility, the Veteran was noted as having minimal symptoms about the cervical spine.  He had full range of cervical spine motion.    

As noted, for the period of time on appeal prior to October 20, 2004, and for the period of February 1, 2005, to the present, the Veteran's service-connected herniation of C5-C6 disc, status post fusion is evaluated at 10 percent.  In order to warrant an increased rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's cervical spine disability must demonstrate forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's cervical spine disability has demonstrated none of these criteria.  Moreover, there is no evidence of record that the Veteran has unfavorable or favorable ankylosis of the cervical or entire spine or a limitation of motion of the cervical spine that would meet the criteria for an evaluation greater than 10 percent.  As such, a rating in excess of 10 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for the period of time on appeal prior to October 20, 2004, and for the period of February 1, 2005, to the present. 

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no indication in the medical evidence of record that the Veteran has been prescribed bedrest related to his cervical spine disability by a physician for the period of time on appeal prior to October 20, 2004, or for the period of February 1, 2005, to the present.  As such, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  In a September 17, 2004, VA treatment record, the Veteran denied any radiculopathy of the neck.  In a September 20, 2004, private medical record from UConn Health Center, the Veteran complained of a 1-week history of right-sided neck pain with radiation into the trapezius and right shoulder.  The Veteran was noted as having a disc herniation at C5-6 on the right.  At the October 2009 VA examination, the Veteran reported no radiation of the pain in his neck and the examiner noted that no peripheral nerves were affected.  At the November 2010 hearing, the Veteran reported that pain radiates into his arms.  For the period of time on appeal prior to October 20, 2004, the Board notes that the Veteran did complain of some radiating pain in September 2004.  However, it was also noted that the Veteran suffered a disc herniation for which he had surgery in October 2004.  For the period of February 1, 2005, to the present, the Board acknowledges that the Veteran asserted that he has radiating pain into his arms.  However, upon review of all relevant evidence of record, the Board finds no clinical evidence of objective neurologic abnormalities relating to his cervical spine disability from February 1, 2005, to the present.  Therefore, as the claims file contains no clinical evidence of objective neurologic abnormalities for the period of time on appeal, the Board concludes an increased rating is not warranted based on Note (1).

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the period of time on appeal prior to October 20, 2004, and for the period of February 1, 2005, to the present, the Board notes that the October 2009 VA examination reflects that the Veteran's cervical spine does result in additional loss of range of motion following repetitive use due to pain.  However, the additional disability caused by this pain does not meet the criteria for a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, even considering the additional loss of range of motion due to pain, an increased rating based on functional loss is not warranted for the period of time on appeal prior to October 20, 2004, or for the period of February 1, 2005, to the present.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected herniation of C5-C6 disc, status post fusion is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's service-connected herniation of C5-C6 disc, status post fusion for the period of time on appeal prior to October 20, 2004, or for the period of February 1, 2005, to the present, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.


ORDER

Entitlement to an increased evaluation for service-connected patellofemoral syndrome of the right knee with crepitus, knee aching, and a history of increased uptake by bone scan is denied.

Entitlement to an increased evaluation for service-connected patellofemoral syndrome of the left knee with crepitus and knee aching is denied.  

Entitlement to an increased evaluation for service-connected herniation of C5-C6 disc, status post fusion is denied.


REMAND

The Veteran alleges that his service-connected mechanical low back strain warrants a higher evaluation.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  

The Board notes that the Veteran's service-connected mechanical low back strain was assigned a 20 percent evaluation for the period of February 1, 1999, to October 27, 2009, under Diagnostic Code 5237.  For the period of October 28, 2009, to January 31, 2010, the Veteran's service-connected mechanical low back strain was assigned a 100 percent evaluation under 38 C.F.R. § 4.30.  For the period of February 1, 2010, to the present, a 20 percent evaluation was reassigned under Diagnostic Code 5237.

The Board notes that the Veteran underwent a VA spine examination most recently on October 6, 2009.  On October 28, 2009, the Veteran underwent a surgery that was an extension of his spinal fusion to include the L2-L3 segment.  It was noted in a November 2009 private medical record from Orthopedic Associates of Hartford, PC, that the Veteran would be out of work until January 4, 2010.  

As noted above, the Veteran was reassigned a 20 percent evaluation for this service-connected disability, effective February 1, 2010.  However, the Board finds that a new VA examination was not conducted after the October 2009 surgery.  

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  While the claims file contains some medical records since the October 2009 surgery, the Board does not find the evidence to be so thorough as to not require a VA examination to determine the post-surgery severity of this disability.  As such, this claim must be remanded in order to afford the Veteran an appropriate VA examination to determine the current severity of his mechanical low back strain.

Furthermore, VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA and private medical care providers.  38 C.F.R. § 3.159 (2010).  As such, any private or VA treatment records relating to the Veteran's lumbar spine disability that have not yet been associated with the claims file should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any possible private treatment records relating to his mechanical low back strain.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. After any additional relevant medical records have been obtained, provide the Veteran with a VA examination in order to determine the current severity of his mechanical low back strain.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for his lumbar spine, as well as any recent incapacitating episodes that the Veteran has experienced and the specific causes of such incapacitating episodes.  The examiner should comment as to whether the lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  Finally, the examiner should note whether the Veteran experiences any neurological abnormalities as a result of his lumbar spine disability.  The complete rationale for any opinions expressed should be provided.

4. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


